A TESTING DEVICE FOR MATERIAL
WEAR OF CYCLOIDAL GEAR AND
NEEDLE BEARING OF RV REDUCER



EXAMINER’S AMENDMENT


An Examiner’s amendment to the record appears below because a period appears within the body of claim 1. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

Claim 1, line 14; change the phrase “injected in the cavity.” to --injected in the cavity,--.


REASONS FOR ALLOWANCE


Claims 1 - 5 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a testing device for material wear of cycloidal gear and needle bearing of RV reducer, comprising the combination of:
an upper cover (1);
a lower cover (2);
two sliding shafts which are the first sliding shaft (3) and a second sliding shaft (3’);
two connecting shafts which are a first connecting shaft (4) and a second connecting shaft (4’);
a driven shaft component (5);
two copper sleeves which are a first copper sleeve (6) and a second copper sleeve (6’);
two nuts which are a first nut (7) and a second nut (7’);
two disc springs which are a first butterfly spring (8) and a second disc spring (8’);
an eccentric shaft component of RV reducer (9);
a needle bearing of RV reducer (10);
two planetary gears of RV reducer which are a first planetary gear (11) and a second planetary gear (11’);
two cycloidal gears of RV reducer which are a first cycloidal gear (12) and a second cycloidal gear (12’); and
a motor assembly (13),
wherein the upper cover (1) and the lower cover (2) form a sealed cavity, the two cycloidal gears of RV reducer, the needle bearing of RV reducer (10), the eccentric shaft component of RV reducer (9), the two sliding shafts, and the two connecting shafts are installed in the cavity,

wherein special lubricating grease can be injected in the cavity,
wherein the motor assembly (13) drives the two planetary gears (11 and 11’) to rotate, which are arranged symmetrically to an output shaft of the motor,
wherein the first planetary gear (11) drives the eccentric shaft (9) to rotate,
wherein the second planetary gear (11’) is used to balance forces,
wherein two eccentric circles with a phase difference of 180° are arranged on the eccentric shaft (9) and fit with the two bearing holes of cycloidal gears respectively,
wherein there are two centrosymmetric bearing holes distributed on the cycloid gear,
wherein one of the bearing hole forms a revolute pair with the eccentric shaft via the needle bearing, and the other bearing hole forms a loaded rolling friction pair with the sliding shaft (3 and 3’) and the connecting shaft (4 and 4’),
wherein the two cycloidal gears are symmetrically arranged to the eccentric shaft, to be beneficial to force balance,
wherein the nuts (7 and 7’) and disc springs (8 and 8’) are arranged on the ends of the two sliding shafts, which are symmetrically distributed to the eccentric shaft,
wherein a load is exerted to the device by the compression of the disc spring, and
wherein the two copper sleeves support the shell of the cavity and the two sliding shafts, so that the sliding shafts can move back and forth along the track of the shell.

Claims 2 - 5 have been found to be allowable due to, at least, the claims’ dependency on claim 1.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.




/Eric S. McCall/Primary Examiner
Art Unit 2856